 In the Matter Of MONTICELLO MANUFACTURING CORPORATIONandFEDERAL LABOR UNION No. 21578, AFFILIATED WITH THE AMERICANFEDERATION OF LABOR-Case No. R-2162.-Decided December 12, 1940Jurisdiction:fixture and display, equipment manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord recognition to union and request that certification be obtained ;election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees excluding supervisory and clerical employees.Mr. Joseph L. Clyde,of Elwood, Ind., for the Company.Mr. Hugh L. Gormley,of Indianapolis, Ind., for the Federal.Mr. Grover Ross,of Elwood, Ind., for the S. W. O. C.Mr. Louis Cokin,of counsel to the Board.DECISIONAND,DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 26 and September 11 and 26, 1940, respectively, Fed-eralLabor Union No. 21578, affiliated with the American Federationof Labor, herein called the Federal, filed with the Regional Directorfor the Eleventh Region (Indianapolis, Indiana) a petition andamended petitions alleging that a question affecting commerce hadarisen concerning the representation of employees of MonticelloManufacturing Corporation, Elwood, Indiana, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On November 4, 1940, theNational Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On November 18, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, the28 N. L. It. B. No 76.503 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDFederal, and Steel Workers Organizing Committee, Local No. 2085,herein called the S. W. O. C., a labor organization claiming to repre-sent employees directly affected by the investigation.Pursuant tonotice, a hearing was held on November 25, 1940, at Elwood, Indiana,before Arthur R. Donovan, the Trial Examiner duly designated bythe Board.The Company, the Federal, and the S. W. O. C. wererepresented and participated in the hearing.At the commencementof the hearing the . Trial Examiner granted a motion by the S. W.O._ C. to intervene.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on other motions and onobjections tb the admission of evidence.The Board has reviewedall the rulings of the Trial Examiner and finds that no prejudicialerrorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMonticello Manufacturing Corporation is an Indiana corporationwith its principal place of business in Elwood, Indiana, where it isengaged in the manufacture and sale of iron and sheet-metal displayfixtures and equipment. The Company purchases annually raw materi-als valued at about $126,000, approximately 35 per cent of which areshipped to it from points outside the State of Indiana. It sells annu-ally finished products valued at about $200,000, approximately 86 percent of which are shipped by it to points outside the State of Indiana.The Company admits that it is engaged in interstate commerce.IT. THE ORGANIZATIONS INVOLVEDFederal Labor Union No. 21578 is a labor organization affiliated withthe American Federation of Labor. It admits to membership all pro-duction and maintenance employees of the Company, excluding super-visory and clerical employees.SteelWorkers Organizing Committee, Local No. 2085, -is a labororganization of lis,ted with the Congress of Industrial Organizations.It admits to membership the same classes of employees of the Com-pany as the Federal.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has notified the Federal that it will not recognizeany labor organization until it is certified by the Board: A statement MONTICELLO MANUFACTURING CORPORATION505of the Trial Examiner during the hearing shows that the Federal andthe S. W. 0. C. each represents a substantial number of the employees inthe unit which they allege is appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF TILE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE APPROPRIATE UNITThe Company, the Federal, and the S. W. 0. C. agreed by stipula-.tion that the appropriate unit should consist of all production andmaintenance employees of the Company, excluding supervisory andclerical employees.We see no reason for departing from-such unit.We, find that all production and maintenance employees of theCompany, excluding supervisory and clerical employees, constitutea unit appropriate for the purposes of collective bargaining and thatsaidunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE-DETERMINATION OF REPRESENTATIVESThe Federal seeks to be certified on the basis of the record. Insupport of its claim of majority representation the Federal pro-duced its dues records and its membership roster, signed by 60 ofthe 74 employees in the appropriate unit.The S. W. 0. C. objectedto the certification of the Federal without an election.Under thesecircumstances, we believe that the question concerning representa-tion can best be resolved by means of an election by secret ballot.23The Trial Examiner's statement shows that 60 employees whose names appear on theCompany's pay roll of November 22, 1940, or on a supplementary list of the Companycontaining names of employees to be rehired,appeared on the membership roster and thedues records of the Federal,and that 20 employees whose names appeared on said pay rolland supplementary list have signed applications in the S. W. O. C. There are 74 employeeson the pay roll of November 22, 1940, and the supplementary list.SeeMatter of Armour&CompanyandUnited Packinghouse Workers, Local IndustrialUpson No.13 ofPackinghouse Workers Organizing Committee,affiliated with CIO,13 N. L.R. B. 567. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties agreed at the hearing that, in the event the Boarddirected an election, eligibility of employees to vote should be de-termined by the Company's pay roll' of November 22, 1940, plus asupplementary list of the Company containing the names of em-ployees temporarily laid off and subject to recall.We find that thoseemployees of the Company within the appropriate unit whose namesappear onthe Company's pay roll of November 22, 1940, plus thosewhose names appear on a supplementary list of the Company whichcontains the names of employees temporarily laid off and subject torecall, shall be eligible 'to vote, excluding those who have since quitor been discharged for cause.'Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Monticello Manufacturing Corporation,Elwood, Indiana, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.2.All production and maintenance employees of the Company,excluding supervisory and clerical employees, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithMonticelloManufacturing Corporation, Elwood, Indiana, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Eleventh Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of the Company whose names appear on the Company's payroll of November 22,'1940, and on a supplementary list of the Com-pany containing the names of employees temporarily laid off and MONTICELLO MANUFACTURING CORPORATION507subject to recall, excluding supervisory and clerical employees andemployees who have since quit or been discharged for cause, to de-termine whether they desire to be represented by Federal LaborUnion No. 21578,, affiliated with the American Federation of Labor,by Steel Workers Organizing Committee, Local No. 2085, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither.CHAIRMAN HARRY A. Mmms took no part in the consideration ofthe above Decision and Direction of Election.